NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                      IN THE DISTRICT COURT OF APPEAL
                                      OF FLORIDA
                                      SECOND DISTRICT

DOMINIQUE SCOTT, DOC#H24958,          )
                                      )
             Appellant,               )
                                      )
v.                                    )   Case No. 2D17-945
                                      )
STATE OF FLORIDA,                     )
                                      )
             Appellee.                )
                                      )

Opinion filed May 3, 2019.

Appeal from the Circuit Court for
Polk County; J. Kevin Abdoney,
Judge.

Dominique Scott, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Michael Schaub,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.


MORRIS, SALARIO, and BADALAMENTI, JJ., Concur.